DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status	
This office action is in response to the remarks submitted 01/06/2021.
Claims 1-9 were previously presented.
Claims 1 and 2 have been amended; support for claim 1 is found in Figures 3-4 and page 14, lines 5-18, support for claim 2 is found on page 15 lines 19-25. The previous rejection of record for claim 1 has been withdrawn.
Claims 1-9 are currently pending and have been examined on the merits in this office action.

Specification
The objection to the specification regarding minor informalities in Office Action filed on 10/07/2020 is withdrawn.
Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 U.S.C. 112(b) as being indefinite as stated in Office Action filed on 10/07/2020 is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Korey et al. (US 20180000215-hereinafter Korey) in view of Su et al. (US 20130164591- hereinafter Su) and Nagaoka et al. (US 20110076551-hereinafter Nagaoka).
claim 1, Korey teaches (Korey- Figure 1) a body (Korey- hard shell luggage system) mounted in a travel carrier (Korey- Figure 1, wheels 2A-2D) having an accommodating part (Korey- 5A referred to as a base holding compartment) with an open upper surface,
 a battery casing (Korey- 7 referred to as a battery module casing) detachably inserted into the accommodating part of the body and housing the battery removably (Korey- 8 battery ejection mechanism, [052] line 21- [052] end),
 a controller on an upper part of the battery casing ([052] power elements on surface panel 6), and a first and second connection ports for outputting power through the second connection port to the first connection port ([052] supplying/discharging ports 6A and 6B and power recharging port 6C). 
wherein heat dissipation holes are formed through the accommodating part of the body.

Korey fails to reach of the connector accommodated in the battery casing for connecting the battery to the battery casing and wherein holes are formed in the battery casing to allow heat generated from the auxiliary battery accommodated in the battery casing to be radiated.

Su teaches of a portable and removable battery case. Su teaches of a connector ([020] connection part 1202 and clip connector 1204 of battery casing 120) used to connect the battery output port (14) to the connection port of the controller (Su [025] electrical connection port 108) because the connector can power the electronic components inside the battery casing (Su [052] lines 22-23).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Korey's battery casing to incorporate the teachings of Su's in order to have a connector that is capable of connecting the battery output port to the controller of the battery casing thus powering the electronic components of the controller. See MPEP 2141 Rationale A.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Korey’s battery casing 6 to incorporate the teachings of Nagaoka to have heat dissipation holes in Korey’s casing to allow for heat to be released and prevent heat from permeating into the interior of the battery housing.

Regarding claim 2, modified Korey teaches all of the claim limitations of claim 1 above. Korey further teaches (Korey Figure 19B) an opening and closing cover (5B referred to as hinged power port cover panel) coupled to a rear side of the body and configured to rotate about a rotating axis thereof to open and close the upper surface of the accommodating part (Korey Figure 19A and B). 

Regarding claim 3, modified Korey teaches all of the claim limitations of claim 2 above. Korey further teaches a locking member provided at a front side of the body and maintaining or releasing a closed state of the opening and closing cover (Korey 60 referred to as locking latch mechanism, Figure 21A). 

Regarding claim 4, modified Korey teaches all of the claim limitations of claim 1 above. Korey further teaches a recess (Korey Figure 9: top section) that is open at an upper part and a front part and is provided at an upper part of the body and the accommodating part is provided at the lower part of the body (Korey [058]).

claim 5, modified Korey teaches all of the claim limitations of claim 4 above. Korey further teaches (Korey Figure 12) a body (6 shown by the battery) that includes an upper member that provides the recess being open at the upper part and the front part (shown by 5A, 5C, 5D, 5K, 5E and 5K in Figure 12) and forms an upper end part of the accommodating part, and a lower member that is coupled to the upper member to form the accommodating part (shown by 8A, 8B, 8C and 8H in Figure 12).

Regarding claim 6, modified Korey teaches all of the claim limitations of claim 4 above. Korey further teaches wherein on opposite sides of a bottom surface of the recess of the body, handle coupling holes (Korey 5E1 and 5E2) are formed to penetrate the opposite sides through which handle arms (Korey 5G1 and 5G2 referred to as rod members and 51 referred to as a holding handle) of the carrier are passed.

Regarding claim 7, modified Korey teaches all of the claim limitations of claim 4 above. Korey further teaches (Korey Figure 17 and Modified Figure 17 below) of an open groove that is deceased downward on a front side of a bottom surface of the recess. Korey fails to teach of a removal groove that is recessed on a front upper part of the battery casing.
Su teaches of a portable and removable battery case. Su teaches (Su Figure 2) of a removal groove structure (Su groove structure formed in battery basing 12020) formed in the battery casing (Su [022]) because such a groove can provide a way for easy removal, structural positioning and fixing of the battery ([022]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Korey's battery casing to incorporate the teachings of Su's in order to have a battery casing containing a groove structure. The combination of the groove structures in the battery casing and the bottom side 



    PNG
    media_image1.png
    186
    408
    media_image1.png
    Greyscale

Modified Figure 17


Regarding claim 8, modified Korey teaches all of the claim limitations of claim 1 above. Korey further teaches (Korey Figure 22) of the accommodating part of the body having elastic projections (Korey 70) by partially cutting at opposite side surfaces thereof ([110] line 14- [110] end), and the battery casing having coupling holes (Korey 75 referred to mated retention recesses) at opposite sides to be coupled with the elastic projections when the battery casing is completely inserted into the accommodating part of the body (Korey [110] line 14- [110] end).

Regarding claim 9, modified Korey teaches the limitations of claim 1 as set forth above, but fails to teach the battery casing includes a cover for housing and removing the auxiliary battery.
Su teaches of a portable and removable battery case. Su teaches (Su Figure 1) of a battery casing that includes a cover (Su [022] removable battery case 12 having a casing body 120 and casing cover 122) for housing and removing the auxiliary battery because such a cover could protect the battery from water and dust thus making the battery more secure (Su [026]).
.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly added limitation for claim 1 is noted. The rejection in light of the amendment is presented above.
The rejection of claim 2 under 35 U.S.C. 112(b) as being indefinite as stated in Office Action filed on 10/07/2020 is withdrawn.
The previous rejection of record for claim 1 has been withdrawn in light of the amendment filed on 01/06/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-F: 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727